LIQUIDATION AGREEMENT

THIS LIQUIDATION AGREEMENT (the "Liquidation Agreement") is dated effective as
of the close of business on December 31, 2015 by and among Juneau Exploration,
L.P. (“Juneau”), Contango Operators, Inc. (“Contango”) and Fairfield Industries
Incorporated (“Fairfield”), each a member (“Member”).

RECITALS

A.Juneau, REX Offshore Corporation (“REX”), Fairfield and CGM II, L.P. (CGM II”)
entered into that certain Amended and Restated Limited Liability Company
Agreement dated as of April 1, 2008, as amended by the First Amendment to
Amended and Restated Limited Liability Company Agreement dated October 1, 2008
(the “Agreement”) for Republic Exploration LLC (the “Company”). 

B.CGM II’s interest in the Company was assigned to Juneau and REX’s interest in
the Company was assigned to Contango.

C.The Members now wish to dissolve and liquidate the Company pursuant to
Article 15 of the Agreement and this Liquidation Agreement and distribute its
assets to the Members in the same percentage as their interests in the profits
of the Company as set forth in Section 8 of the Agreement.

NOW, THEREFORE, in consideration of the promises made herein, the Members agree
as follows:

1. DEFINITIONS.  Capitalized terms used in this Liquidation Agreement not
otherwise defined herein shall have the meaning set forth in the Agreement.

2. APPLICATION OF AGREEMENT. 

2.1 Except as set forth herein, the Agreement shall continue in full force and
effect until the dissolution and winding up of the affairs of the Company is
complete.



--------------------------------------------------------------------------------

 

2.2 The restrictions and limitations upon the Members set forth in Section 12 of
the Agreement shall terminate as of the date upon which the dissolution and
winding up of the affairs of the Company is complete.

2.3 Notwithstanding anything to the contrary in the Agreement or this
Liquidation Agreement (a) the provisions of Section 11(e) of the Agreement shall
apply to the dissolution and liquidation of the Company and the Members rights
thereunder shall continue for a period of one (1) year following the completion
of dissolution and liquidation of the Company, and (b) the provisions of
Section 16 of the Agreement shall apply to the dissolution and liquidation of
the Company and the Members’ rights thereunder shall continue for a period of
five (5) years following completion of dissolution and liquidation of the
Company..

3. LIQUIDATION. 

3.1 The Members hereby agree to dissolve and liquidate the Company and wind up
the affairs of the Company, including, without limitation, satisfaction of the
outstanding liabilities of the Company and the assignment and distribution to
each of the Members its share of all remaining cash of the Company (currently
approximately $3,235,000) and all other assets of the Company, including the
Company’s interests in the leases set forth on Part 1 of Exhibit A, subject to
all the burdens, agreements, encumbrances and obligations relating to such
assets including those associated with the agreements listed on Part 1 of
Exhibit B, in the same percentage as their interests in the profits of the
Company (as set forth in Section 8 of the Agreement) in accordance with Section
15 of the Agreement as promptly as possible, subject to the payment of the costs
and expenses incurred in connection with the dissolution and liquidation
(currently estimated $75,000) .  In the event the Company would have become
entitled in the future to an election to own a working interest after payout in
all or a portion of the leases set forth on Part 2 of Exhibit A pursuant to the
agreement listed on Part 2 of Exhibit B, the election to which the Company would
have otherwise been entitled shall be proportionately offered to the Members in
the same percentage as their interests in the profits of the Company.  Fairfield
hereby designates GOM 2013 LLC as the entity to receive distributions to
Fairfield pursuant to this Agreement.



-2-

 

--------------------------------------------------------------------------------

 

3.2 Juneau shall complete the winding-up of the business and affairs of the
Company promptly following the date hereof and thereupon file the Certificate of
Termination with the Secretary of State of the State of Delaware (with a filed
copy thereof to be provided to each Member).

3.3 In connection with the dissolution, liquidation and termination described in
the preceding subsections of this Section 3, the Company and those Members that
are parties to the agreements listed in Part 3 of Exhibit B hereby terminate
such agreements, effective as of the date upon which the dissolution and winding
up of the affairs of the Company is complete, and agree that such agreements
shall thereafter be of no further force or effect.  The Company hereby withdraws
from being a party to any joint operating or similar agreement with respect to
any lease, block or prospect to which any of the agreements listed in Part 3 of
Exhibit B relate. 

3.4 As of the date the dissolution and winding up of the affairs of the Company
is complete, the Company’s right to possess and use Data will expire, except
each Member may continue to possess and use Data in connection with the
ownership, operation and development of the leases set forth on Part 1 and Part
2 of Exhibit A (the “Continued Use”).  The Company and each Member, except
Fairfield will destroy all Data or return all Data to Fairfield except for the
Continued Use.  Each Member, except Fairfield, agrees not to (i) use any Data in
the future, or (ii) disclose any Data or make any Data available to any other
party except for the Continued Use.

4. PERSONS AND ENTITIES AFFECTED.  To the fullest extent legally possible, this
Liquidation Agreement and the covenants, terms and conditions contained herein
shall apply to, be binding upon and inure to the sole benefit of each Member; no
other person, corporation, partnership or other entity shall have any rights
hereunder as a third party beneficiary or otherwise, except to the extent
specifically provided for herein.

5. CONSTRUCTION OF LIQUIDATION AGREEMENT.  This Liquidation Agreement shall not
be construed against the Member preparing the same, shall be construed without
regard to the identity of the person who drafted such and shall be construed as
if all Members had jointly prepared this Liquidation Agreement and it shall be
deemed their joint



-3-

 

--------------------------------------------------------------------------------

 

work product; each and every provision of this Liquidation Agreement shall be
construed as though all of the Members hereto participated equally in the
drafting hereof; and any uncertainty or ambiguity shall not be interpreted
against any one Member.  As a result of the foregoing, any rule of construction
that a document is to be construed against the drafting Member shall not be
applicable.

6. TITLES AND CAPTIONS.  The Members have inserted the recitals and section
titles in this Liquidation Agreement only as a matter of convenience and for
reference, and the recitals and section titles in no way define, limit, extend
or describe the scope of this Liquidation Agreement or the intent of the Members
in including any particular provision in this Liquidation Agreement.

7. RESERVED.    

8. ADVICE OF COUNSEL AND VOLUNTARY EXECUTION.  Each Member has freely and
voluntarily read and executed this Liquidation Agreement.  Each Member has been
advised to consult with its attorney prior to executing this Liquidation
Agreement.  Each Member has done so.  The Members have had this Liquidation
Agreement and its meaning, effect, significance and consequences fully explained
to them by their attorneys of choice and acknowledge that they fully understand
the meaning, effect, significance and consequences thereof.

9. PERFORMANCE OF ADDITIONAL ACTS.  Each Member agrees that it shall execute and
deliver any and all documents and perform any and all acts required on its part
or those which may be reasonably necessary to effectuate and complete and
facilitate the provisions of this Liquidation Agreement.

10. NOTICES.  The Members shall send all notices or other communication
necessary under this Liquidation Agreement in writing by personal service,
express mail, Federal Express, DHL, UPS or any other similar form of
airborne/overnight delivery service, or mailing in the United States mail,
postage prepaid, certified and return receipt requested, addressed to the
Members at their respective addresses as follows:

 

 



-4-

 

--------------------------------------------------------------------------------

 

If to Juneau:

Juneau Exploration, L.P.

3700 Buffalo Speedway, Suite 925
Houston, TX 77098

Attention:  Brad Juneau

 

 

If to Contango:

Contango Operators, Inc.
717 Texas Avenue, Suite 2900

Houston, TX 77002

Attention:  John Thomas

 

 

If to Fairfield:

Fairfield Industries Incorporated
14100 Southwest Freeway, Suite 600

Sugar Land, TX 77478
Attention: Roy Duff


Any such notice shall be deemed to have been given upon delivery or two business
days after deposit in the mail as aforesaid.  Any Member may change the address
at which it desires to receive notice upon given written notice of such request
to the other Members.

11. MODIFICATION IN WRITING.  This Liquidation Agreement may be modified only by
written agreement of all Members.

12. WAIVER.  A failure of any Member to this Liquidation Agreement to enforce
the Liquidation Agreement upon a breach or default shall not waive any other
breach or default.  All waivers shall be in writing.

13. GOVERNING LAW; VENUE.  This Liquidation Agreement is made and entered into
in the State of Delaware and shall in all respects be construed, interpreted,
enforced and governed under and by the laws of the State of Delaware without
reference to choice of law rules.  The Members agree that venue in any and all
actions and proceedings related to the subject matter of this Liquidation
Agreement shall be in the State and Federal Courts in the State of Delaware,
which courts have exclusive jurisdiction for such purpose, and the Members
hereto irrevocably submit to the exclusive jurisdiction of such courts and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such action or proceeding.  Service of process may be made in any manner
recognized by such courts.  Each of the Members hereto irrevocably waives its
right to a jury trial with respect to any action or claim



-5-

 

--------------------------------------------------------------------------------

 

arising out of any dispute in connection with this Liquidation Agreement or the
transactions contemplated hereby. 

14. SEVERABILITY.  Should any part, term, condition or provision of this
Liquidation Agreement be declared or determined by any court to be illegal or
unenforceable, the validity of the remaining parts, terms conditions or
provisions shall not be affected thereby and said illegal, invalid or
unenforceable part, term, condition or provision shall be deemed not to be a
part of this Liquidation Agreement.

15. ATTORNEY’S FEES.  In the event of any action or proceeding brought by any
Member against another Member under this Liquidation Agreement or arising out of
this Liquidation Agreement, the prevailing Member shall be entitled to recover
the fees of its attorneys and its costs in such amount as the court may adjudge
reasonable.

16. ENFORCEMENT OF AGREEMENT.  Nothing contained herein is intended to, or
shall, affect or limit any Member’s right to enforce any provision of this
Liquidation Agreement.  This Liquidation Agreement is admissible in any judicial
proceeding to enforce its terms despite any confidentiality provisions contained
herein.

17. EXECUTION IN COUNTERPARTS.  This Liquidation Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, and all of
which shall constitute one agreement to be effective on the date first above
written.

18. EXECUTION BY FACSIMILE.  The Members agree that this Liquidation Agreement
may be executed and delivered by facsimile and that any such facsimile signature
shall be effective and binding on the Member so signing.

19. ENTIRE AGREEMENT.  The Members agree that this Liquidation Agreement
(including, for purposes of certainty, the Exhibits attached hereto) and the
Agreement constitute the entire agreement between the Members pertaining to the
subject matter hereof, and supersede all prior agreements, understandings,
negotiations, and discussions, whether oral or written, of the Members
pertaining to the subject matter hereof.



-6-

 

--------------------------------------------------------------------------------

 

20. SUCCESSORS AND ASSIGNS.  This Liquidation Agreement shall be binding upon,
and inure for the benefit of, each Member and its respective successors and
assigns.

 

 

[Signature page follows]





-7-

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Liquidation Agreement is executed on the date first
above written.

 

 

 

CONTANGO OPERATORS, INC.

FAIRFIELD INDUSTRIES INCORPORATED

By:  /s/ E. JOSEPH GRADY

 

By: /s/ KEVIN J. CROSBY

Name:  E. Joseph Grady

Name: Kevin J. Crosby 

Its:  Senior Vice President and CFO

Its:  CFO

 

 

 

 

 

 

JUNEAU EXPLORATION, L.P.

 

By:  /s/ JOHN B. JUNEAU

 

Name:  John B. Juneau

 

Its:  President   

 

 

 

 

 

-8-

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXHIBIT A

Leases

 

Part 1

 

 

Area

Block

Lease #

 

1

VR

170

G 33596

 

2

EI

10

G 23851

Depths between 15, 693’ TVD and 16,800’ TVD

3

EI

10 & 11

SL 18640

Depths below 15,753’ TVD

4

EI

6

SL 18860

Depths below 15,753’ TVD

5

EI

11

SL  19261

Depths below 15,753’ TVD

6

EI

10, 11, 6 & 7

SL 19266

Depths below 15,753’ TVD

 

Part 2

 

 

 

Area

Block

Lease #

1

ST

17

G 21906

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT B

Agreements

 

Part 1

(G 33596)

1.Joint Operating Agreement, dated July 1, 2010, among Juneau Exploration, L.P.,
Republic Exploration LLC and Contango Operators, Inc., as amended by that
certain Amendment to Joint Operating Agreement dated as of June 29, 2011 and
effective July 1, 2010, as amended to the date hereof

2.Participation Agreement, dated July 1, 2010, by and among Republic Exploration
LLC, Juneau Exploration, L.P. and Contango Operators, Inc., as amended as of
June 29, 2011 and effective July 1, 2010, as amended to the date hereof

3.Assignment of Overriding Royalty Interest (“ORRI”) granted by Contango
Operators, Inc. of 3.33333% of 8/8ths allocated as follows:  John Miller an ORRI
of 2.00000% and John W. Burke an ORRI of 1.33333%

4.All other documents of record in the offices of Bureau of Safety and
Environmental Enforcement, New Orleans, Louisiana

(G 23851)

1.Farmout Agreement, executed by and between Devon Louisiana Corporation and
Union Oil Company of California, as Farmor, and Republic Exploration LLC and
Contango Operators, Inc., as Farmees, dated April 1, 2005 (the “Farmout
Agreement”).  Pursuant to the Farmout Agreement, any further transfers of the
Assigned Interest require the written consent of the Farmor.  All of the
provisions of the Farmout Agreement are incorporated herein by reference thereto

2.Area of Mutual Interest Agreement (Eugene Island Area Block 10), executed by
and between Contango Operators, Inc., Republic Exploration LLC, CGM, L.P.,
Olympic Energy Partners, LLC, and Union Oil Company of California, dated
February 7, 2007, the terms of which are incorporated by reference thereto

3.Assignment of Operating Rights Interest in Federal OCS Oil and Gas Lease,
dated effective as of November 19, 2006, executed by Devon Energy Production,
L.P. in favor of Republic Exploration LLC

4.Assignment of Operating Rights Interest in Federal OCS Oil and Gas Lease,
dated effective as of November 19, 2006, executed by Union Oil Company of
California in favor of Republic Exploration LLC





--------------------------------------------------------------------------------

 

5.Assignment of Overriding Royalty Interest, dated effective as of November 20,
2006, executed by Republic Exploration LLC in favor of Linda G. Ferszt, Dutch
Royalty Investments, Land and Leasing, LP, Mark A. Stephens, Gary Clack, and
Contango Operators, Inc.

6.All other documents of record in the offices of Bureau of Safety and
Environmental Enforcement, New Orleans, Louisiana

(SL 18640, 18660, 19261 and 19266)

1.Joint Operating Agreement executed by and between Contango Operators, Inc., as
Operator, and Republic Exploration LLC, CGM, L.P., Olympic Energy Partners, LLC
and Union Oil Company of California, as Non-Operators, dated February 7, 2007,
the provisions of which are incorporated herein by reference, as amended to the
date hereof

2.Area of Mutual Interest Agreement (Eugene Island Area Block 10), by and
between Contango Operators, Inc., Republic Exploration LLC, CGM, L.P., Olympic
Energy Partners, LLC, and Union Oil Company of California, dated February 7,
2007, the provisions of which are incorporated herein by reference

3.Assignment of Overriding Royalty Interest dated effective as of July 13, 2005,
executed by Republic Exploration LLC in favor of Linda G. Ferszt, et al.,
conveying an overriding royalty interest as more particularly described therein,
pertaining to State Lease No. 18640

4.Assignment of Overriding Royalty Interest dated effective as of January 11,
2006, executed by Republic Exploration LLC in favor of Linda G. Ferszt, et al.,
conveying an overriding royalty interest as more particularly described therein,
pertaining to State Lease No. 18860

5.Assignment of Overriding Royalty Interest dated effective as of February 14,
2007, executed by Republic Exploration LLC in favor of Linda G. Ferszt, et al.,
conveying an overriding royalty interest as more particularly described therein,
pertaining to State Lease No. 19261

6.Assignment of Overriding Royalty Interest dated effective as of February 14,
2007, executed by Republic Exploration LLC in favor of Linda G. Ferszt, et al.,
conveying an overriding royalty interest as more particularly described therein,
pertaining to State Lease No. 19266

Part 2

1.Participation Agreement, dated April 3, 2013, by and among Contango Operators,
Inc., Juneau Exploration, L.P. and Republic Exploration LLC (relating to OCS
lease 21906) , as amended to the date hereof

Part 3 





-11-

 

--------------------------------------------------------------------------------

 

1.Participation Agreement, dated as of August 27, 2012, by and between Republic
Exploration LLC and Contango Operators, Inc. (relating to OCS leases 34226,
34288, 34305, 34315 and 34334),  as amended to the date hereof

2.Participation Agreement, dated and effective as of March 21, 2013, by and
between Republic Exploration LLC and Contango Operators, Inc. (relating to OCS
leases 34813, 34826 and 34827), as amended to the date hereof 

 

 

 



-12-

 

--------------------------------------------------------------------------------